J-S47022-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                           IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA


                       v.

DAVID MICHAEL BROWN

                             Appellant                     No. 209 MDA 2014


          Appeal from the Judgment of Sentence December 30, 2013
                In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0007803-2011


BEFORE: ALLEN, J., OTT, J., and STRASSBURGER, J.*

MEMORANDUM BY OTT, J.:                                       FILED JULY 30, 2015

        David Michael Brown appeals the judgment of sentence entered

December 30, 2013, in the York County Court of Common Pleas. The trial

court imposed an aggregate sentence of eight to 16 years’ imprisonment,

after Brown was convicted, in a non-jury trial, of persons not to possess

firearms,    receiving      stolen   property,   and   possession   of   a   controlled

substance.1 On appeal, Brown contends the trial court erred in denying his

pretrial motion to suppress evidence recovered during a traffic stop, because

the officer who detained him had no jurisdiction to do so. For the reasons

set forth below, we affirm.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. §§ 6105 and 3925, and 35 P.S. § 780-113(a)(16), respectively.
J-S47022-15



     The trial court aptly summarized the testimony presented during the

suppression hearing as follows:

            On … September 30, 2011, [West Manchester Township]
     Detective [David] Bixler was coordinating with the York City
     Police Department on a DUI checkpoint located on Roosevelt
     Avenue. Detective Bixler stated that he was parked on the
     north/west corner of the intersection of Fahs Street and
     Roosevelt Avenue. The checkpoint was scheduled to be active
     between the hours of 11:00 p.m. and 3:00 a.m.              The
     jurisdictional boundary between West Manchester Township and
     York City runs down the center of Roosevelt Avenue.
     Accordingly, the west side lane of Roosevelt Avenue is in West
     Manchester Township and the east side lane of Roosevelt Avenue
     is in the City of York.

            During his testimony, Detective Bixler indicated that at
     approximately 2:54 a.m., the officers conducting the checkpoint
     had begun to tear down the signs and cones that marked the
     checkpoint to oncoming drivers. As this was occurring, Detective
     Bixler, who was in a patrol car at the location stated above,
     heard a vehicle approaching on Kelly Drive, which is located in
     York City. The Detective stated that he could hear the vehicle
     coming before he saw it due to the noise from the squealing of
     tires. Detective Bixler indicated that from his position he could
     see [Brown’s] vehicle slide through the intersection of Kelly
     Drive and Fahs Street, although he could not state exactly the
     moment that he observed the vehicle in relation to the stop sign
     at that intersection.     He did state, however, that he was
     convinced [Brown] did not stop due to the manner in which [his
     car] “slid through” the intersection. Detective Bixler, concluded,
     therefore, that he had observed a traffic violation, which had
     occurred within York City, albeit just a short distance from his
     position in West Manchester Township.            Detective Bixler
     indicated concern, due to hearing the squealing of tires and the
     previous sliding though the intersection by [Brown], that
     [Brown] presented a danger to the officers who were on foot at
     the checkpoint area and who were attempting to tear it down.
     He indicated that he radioed to them of the approach of
     [Brown’s] vehicle because of its apparent unsafe operation.

           Detective Bixler then observed [Brown] proceed the short
     distance along Fahs Street from Kelly Drive to Roosevelt Avenue,

                                   -2-
J-S47022-15


       whereupon [Brown’s] vehicle came to a full stop at the
       intersection of Fahs and Roosevelt.[2] The officer did not testify
       as to the distance from Kelly Drive to Roosevelt. By referencing
       Commonwealth’s Exhibit Number One, a map of the area which
       was admitted into evidence, the distance from Kelly Drive to
       Roosevelt Avenue is approximately 40-50 meters. Detective
       Bixler then saw [Brown] turn left onto Roosevelt Avenue,
       proceeding in a southerly direction within the lane of Roosevelt
       Avenue that lies within the jurisdiction of West Manchester
       Township, at which time the Detective activated his emergency
       lights and siren and pursued [Brown]. However, [Brown] did not
       stop in response to the officer placing his lights and siren on. As
       they approached the area of the checkpoint, Detective Bixler
       testified that he could hear the other officers along this stretch of
       road who were picking up signs and cones yelling at [Brown] in
       an effort to get him to stop his vehicle When he observed
       [Brown] was not going to stop his vehicle voluntarily, Detective
       Bixler nudged [Brown] off the road with his police cruiser. When
       the vehicle came to rest, 6-8 officers descended quickly on
       [Brown’s] vehicle and ordered him out of the car. Detective
       Bixler indicated that [Brown], prior to getting out of the vehicle,
       made a furtive movement toward the center console of the
       vehicle, whereupon one of the officers opened the vehicle door
       and pulled [Brown] out of the vehicle.

              Subsequently, a 40 caliber semi-automatic hand gun was
       recovered from the center console of the vehicle toward which
       [Brown] had been reaching when making his furtive movement.
       Upon searching [Brown] incident to apprehension, three (3)
       partial sandwich baggies were found by Detective Bixler in
       [Brown’s] left rear pocket, one of which contained small white
       chunks of a substance which appeared to be cocaine. A field test
       was performed on the substance, the results of which were
       positive. At this time, [Brown] was placed into a patrol car and
____________________________________________


2
   After viewing Detective Bixler’s dash-cam video of the incident at a
reconsideration hearing, the trial court stated that Brown did not come to a
complete stop at the intersection of Fahs Road and Roosevelt Avenue, but
rather came to a “rolling stop” through that intersection and left his turn
signal on as he continued straight down Roosevelt Avenue toward the
checkpoint. N.T., 1/30/2013, at 7.




                                           -3-
J-S47022-15


      was advised of his Miranda rights. Inside [Brown’s] wallet were
      several stacks of bills in $100.00 packs, which Detective Bixler
      knew to be a common way of keeping money amongst drug
      deals. In addition, the vehicle was impounded and in plain view
      on the drivers rear seat was a marijuana roach.

Order, Findings of Fact and Conclusions of Law, 10/5/2012, at 5-7.

      Upon further investigation, the officers learned (1) Brown was a

convicted felon, and, accordingly, prohibited from possessing a firearm, and

(2) the handgun recovered from his vehicle had been reported stolen by its

owner in October of 2009. Therefore, Brown was charged with persons not

to possess firearms, receiving stolen property, and possession of controlled

substances. On February 21, 2012, Brown filed an omnibus pretrial motion

seeking suppression of the drugs and gun recovered from his vehicle on the

following bases:   (1) Detective Bixler had no jurisdiction to stop Brown’s

vehicle; (2) Detective Bixler improperly stopped Brown’s vehicle without

reasonable suspicion or probable cause; and (3) Brown was arrested absent

reasonable suspicion or probable cause.       See Omnibus Pre-Trial Motion,

2/21/2012, at §§ I-III. A suppression hearing was conducted on March 23,

2012, and the trial court took the matter under advisement. On October 5,

2012, the court entered an order denying Brown’s motion to suppress,

concluding, inter alia, that the officer had jurisdiction to arrest Brown

pursuant to 42 Pa.C.S. § 8953(a)(2) (“Where the officer is in hot pursuit of

any person for any offense which was committed … within his primary

jurisdiction and for which offense the officer continues in fresh pursuit of the

person after the commission of the offense.”).


                                     -4-
J-S47022-15



       On December 12, 2012, Brown filed a motion to reconsider his

suppression claim based on after-discovered evidence, namely the dash-cam

video from Detective Bixler’s patrol car. Brown asserted that the dash-cam

video confirmed that the detective observed Brown commit a traffic offense

outside of his own jurisdiction and then effectuated a stop and arrest

inside his jurisdiction, in contrast to the trial court’s findings. See Motion

to Reconsider Order Dismissing Omnibus Pre-Trial Motion Based Upon After-

Discovered Evidence, 12/12/2012, at ¶¶ 14-16. The trial court granted the

motion to reconsider and conducted a re-hearing on January 30, 2013, at

which time the court viewed the dash-cam video. Nonetheless, on May 14,

2013, the court entered an order dismissing the motion for reconsideration.

       On November 22, 2013, after a non-jury trial, the court found Brown

guilty of the above-listed offenses. Brown was sentenced on December 30,

2013, to an aggregate term of eight to 16 years’ imprisonment, 3 and this

timely appeal followed.4

____________________________________________


3
  The trial court imposed a sentence of five to 10 years’ incarceration for the
charge of persons not to possess firearms, a consecutive term of one and
one-half to three years for the charge of receiving stolen property, and a
consecutive one and one-half to three years for the charge of possession of
a controlled substance.
4
  On February 10, 2014, the trial court directed Brown to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
After trial counsel was permitted to withdraw and new counsel was
appointed, Brown filed a concise statement on April 21, 2014. Furthermore,
we note the appeal was initially dismissed by this Court on September 18,
(Footnote Continued Next Page)


                                           -5-
J-S47022-15



      On appeal, Brown argues the trial court erred in denying his pre-trial

motion to suppress because Detective Bixler’s actions violated the Statewide

Municipal Police Jurisdiction Act (“MPJA”), 42 Pa.C.S. §§ 8951-8954.5 First,

Brown contends Detective Bixler did not witness a crime committed within

the detective’s primary jurisdiction. Consequently, his subsequent pursuit of

Brown was not authorized under Section 8953(a)(2). See Brown’s Brief at

15-16. Second, Brown asserts the detective was not on “official business” in

York City at the time he observed the traffic violation, and Brown’s actions

did not “pose an imminent threat of danger,” so that Detective Bixler’s

pursuit and vehicle stop was not authorized under Section 8953(a)(5). Id.

at 17.   Because Detective Bixler had no jurisdiction to stop or arrest him,

Brown argues the evidence recovered during the vehicle stop should have

been suppressed.

      When reviewing an order denying a pre-trial motion to suppress

evidence, we are guided by the following:

      We are limited to determining whether the factual findings are
      supported by the record and whether the legal conclusions
      drawn from those facts are correct. We may consider the
      evidence of the witnesses offered by the prosecution, as verdict
      winner, and only so much of the defense evidence that remains
                       _______________________
(Footnote Continued)

2014, when Brown neglected to file a brief. However, on November 10,
2014, this Court reinstated the appeal upon motion of Brown.
5
  Brown has not renewed the claims raised in his initial suppression motion
arguing that his vehicle stop and subsequent arrest were not supported by
reasonable suspicion or probable cause.



                                            -6-
J-S47022-15


      uncontradicted as a whole. We are bound by facts supported by
      the record and may reverse only if the legal conclusions reached
      by the court below were erroneous.

Commonwealth v. Borovichka, 18 A.3d 1242, 1248-1249 (Pa. Super.

2011).

      Pursuant to the MPJA, a police officer is empowered to act outside of

his primary jurisdiction in certain limited circumstances:

      (a) General rule.--Any duly employed municipal police officer
      who is within this Commonwealth, but beyond the territorial
      limits of his primary jurisdiction, shall have the power and
      authority to enforce the laws of this Commonwealth or otherwise
      perform the functions of that office as if enforcing those laws or
      performing those functions within the territorial limits of his
      primary jurisdiction in the following cases:

                                    ****

         (2) Where the officer is in hot pursuit of any person for any
         offense which was committed, or which he has probable
         cause to believe was committed, within his primary
         jurisdiction and for which offense the officer continues in
         fresh pursuit of the person after the commission of the
         offense.

                                    ****

         (5) Where the officer is on official business and views an
         offense, or has probable cause to believe that an offense
         has been committed, and makes a reasonable effort to
         identify himself as a police officer and which offense is a
         felony, misdemeanor, breach of the peace or other act
         which presents an immediate clear and present danger to
         persons or property.

42 Pa.C.S. § 8953(a)(2), (5).

      Here, the trial court determined Detective Bixler had jurisdiction to

stop Brown’s vehicle on two bases.      First, following the initial suppression

hearing, the trial court found Detective Bixler was authorized to stop Brown’s


                                     -7-
J-S47022-15



vehicle pursuant to Section 8953(a)(2).    The court explained:    “It is well-

settled that where an officer observes a defendant in his primary jurisdiction

and believes him to have committed an offense or crime in that jurisdiction,

he may follow the defendant and effectuate an arrest outside of his primary

jurisdiction.” Order, Findings of Fact and Conclusions of Law, 10/5/2012, at

11-12.

      However, as Brown correctly states in his first issue on appeal, “[t]he

case sub judice presents the antithesis of what [Section] 8953(a)(2) allows.”

Brown’s Brief at 15. Section 8953(a)(2) permits an officer to make a stop or

arrest when he has probable cause to believe a defendant committed a

crime in his primary jurisdiction, but his pursuit of the defendant

leads him into another jurisdiction. Here, Detective Bixler, while sitting

in a police car within his primary jurisdiction, West Manchester Township,

observed Brown commit a traffic offense in another jurisdiction, York City.

Thereafter, Detective Bixler pursued Brown, after Brown entered the

detective’s primary jurisdiction, West Manchester Township, and stopped

him in that same jurisdiction.

      This Court’s decision in Commonwealth v. Boyles, 104 A.3d 591

(Pa. Super. 2014), is dispositive. In that case, a Slippery Rock University

Police Officer conducted a traffic stop of Boyles after the officer clocked him

speeding.   During the stop, the officer suspected Boyles of driving while

intoxicated, and ultimately charged him with DUI. The trial court, however,

granted Boyles’s motion to suppress based on a purported illegal stop, and

                                     -8-
J-S47022-15



this Court affirmed on appeal.           This Court concluded the officer had no

jurisdiction to stop Boyles. Although the road on which Boyles was speeding

was abutted on both sides by the college campus, the officer’s jurisdiction

was limited to “property that is owned by the university.”          Id. at 596.

Therefore, a panel of this Court stated:

       Because the purported Motor Vehicle Code violation did not occur
       within [the officer’s] primary jurisdiction, the “hot pursuit”
       provision of the MPJA is unavailable. See 42 Pa.C.S.A. §
       8953(a)(2). Absent more, [the officer] had no authority to stop
       [Boyles’s] vehicle for a Motor Vehicle Code violation that
       occurred outside the officer's primary jurisdiction.

Id.

       The same is true here.         Detective Bixler observed Brown commit a

motor vehicle violation in York City, outside of the detective’s primary

jurisdiction. He then proceeded to stop Brown after Brown traveled into the

detective’s primary jurisdiction.         Accordingly, we agree with Brown that

Section 8953(a)(2) did not provide Detective Bixler with jurisdiction to stop

Brown’s car.6
____________________________________________


6
  We note the Commonwealth also contends Detective Bixler was acting
within his primary authority, pursuant to 42 Pa.C.S. § 8952, when he
stopped Brown. For the reasons that follow, we disagree.

      First, the Commonwealth asserts Detective Bixler was authorized to
investigate and arrest criminals in York County “by virtue of his appointment
as a special detective with the Office of the York County District Attorney.”
Commonwealth’s Brief at 12. We decline to find jurisdiction on this basis,
particularly because there is very little information in the record concerning
Detective Bixler’s appointment and duties.               Indeed, during the
Commonwealth’s redirect examination of Detective Bixler at the
(Footnote Continued Next Page)


                                           -9-
J-S47022-15



      Nonetheless, the trial court also concluded Detective Bixler’s stop of

Brown was authorized pursuant to Section 8953(a)(5).7 We agree.


                       _______________________
(Footnote Continued)

reconsideration hearing, the prosecutor showed him a document and asked
him what it was. See N.T., 1/30/2013, at 13-14. Detective Bixler replied,
“It was when I was reappointed as a special county detective with the
District Attorney’s Office.” Id. at 14. The prosecutor followed-up by asking,
“Have you ever been unappointed or has it ever expired?” to which the
detective responded, “No.” Id. Lastly, the prosecutor asked, “So, you are
technically still under the county detective?” to which Detective Bixler
responded, “That’s correct.” Id.

      The document presented to Detective Bixler is not part of the certified
record on appeal, and based solely upon the above testimony, it is unclear
what duties or responsibilities Detective Bixler might have had as a “special
county detective.” Accordingly, the record does not support a determination
that the detective had jurisdiction to investigate crimes in York City.

       Additionally, the Commonwealth argues Brown’s actions on Roosevelt
Avenue, after he entered West Manchester Township, constituted erratic
driving, and could have supported a charge of fleeing and eluding, such that
Detective Bixler would have had probable cause to stop Brown within his
primary jurisdiction. Commonwealth’s Brief at 14-16. However, Detective
Bixler’s testimony at the suppression hearing does not support the
Commonwealth’s contention that Brown’s actions, for the short time he was
on Roosevelt Avenue in West Manchester Township, justified a vehicle stop.
See N.T., 3/23/2013, at 9-10.
7
  Although the trial court did not specifically cite this subsection in its opinion
following the reconsideration hearing, it is clear, based on the language in
the opinion, that the court found subsection (a)(5) applicable. See Order,
5/14/2013, at 1 (“[W]e find that the way that [Brown] was driving this
vehicle constituted a threat to public safety and that he posed an immediate
clear and present danger to the officers located within the checkpoint
area.”); 2 (“Detective Bixler had the authority to stop and arrest [Brown]
based upon violations observed while he was on official business outside
of the detective’s primary jurisdiction.”) (emphasis supplied).




                                           - 10 -
J-S47022-15



     As noted above, Section 8953(a)(5), empowers a police officer to

enforce the law outside of his primary jurisdiction when “the officer is on

official business and views an offense, … and makes a reasonable effort

to identify himself as a police officer and which offense is a felony,

misdemeanor, breach of the peace or other act which presents an

immediate clear and present danger to persons or property.”               42

Pa.C.S. § 8953(a)(5) (emphasis supplied).

     Brown contends, however, that (1) Detective Bixler was not on official

business in York City when he observed the traffic offense, and (2) his own

actions “did not pose a clear and immediate risk.” Brown’s Brief at 19-20.

He cites the Supreme Court’s decision in Martin v. Commonwealth, Dept.

of Trans., Bureau of Driver Licensing, 905 A.2d 438 (Pa. 2006), for the

proposition that an officer is not considered to be on “official business”

within a neighboring jurisdiction when his only reason for being there is the

pursuit of the defendant for a possible offense that occurred in his primary

jurisdiction. Brown’s Brief at 18. Furthermore, Brown argues the testimony

did not support a finding that he was driving at a “high rate of speed” or

“erratically” when he approached the checkpoint, but rather, established that

he “successfully navigated through the coned area before slowing down and

pulling over to the side.” Id. at 20.   Lastly, Brown claims that even if the

police acted in good faith, the only remedy is suppression of the evidence.

Id. at 19, citing Commonwealth v. Bradley, 724 A.2d 351 (Pa. Super.




                                   - 11 -
J-S47022-15



1997) (en banc), appeal denied, 743 A.2d 913 (Pa. 1999). We will address

these contentions seriatim.

       First, as noted above, the trial court found Detective Bixler was on

“official business outside of the detective’s primary jurisdiction” when he

observed the violation. Order, 5/14/2013, at 2. We agree.

       On the night in question, Detective Bixler was working as part of a

“joint DUI checkpoint with York City.” N.T., 3/23/2012, at 5. The detective

stated officers from both West Manchester Township and York City were

monitoring the checkpoint.          He explained, “We sign a multi-jurisdictional

pact. We conduct traffic stops on their side. They conduct on our side.” Id.

at 26.    Furthermore, at the reconsideration hearing, the Commonwealth

presented a stipulation that if the police chief of York City were called to

testify, he would state, “that consent was given in this case for this

operation    for    [West    Manchester        officers]   to   act   inside   York   City’s

jurisdiction.”     N.T., 1/30/2013, at 15.            Accordingly, although Detective

Bixler was technically within his primary jurisdiction at the time he observed

Brown commit the offense, he was authorized, pursuant to the multi-

jurisdictional pact, to stop vehicles in York City.8 Moreover, because we find
____________________________________________


8
   We emphasize that Brown’s offense was clearly observed by Detective
Bixler from the position he was stationed during the multi-jurisdictional
checkpoint. The detective stated, “They always station a patrol unit at either
end of the line in case there’s an incident where somebody runs the line and
it’s your responsibility to go after them.” N.T., 3/23/2012, at 24. Therefore,
we need not determine whether Detective Bixler would have been authorized
(Footnote Continued Next Page)


                                          - 12 -
J-S47022-15



Detective Bixler was on “official business” in York City separate from his

pursuit of Brown, we conclude Martin, supra, is distinguishable from the

case sub judice.

      We also agree with the trial court’s determination that Brown’s actions

posed an “immediate clear and present danger” to the officers dismantling

the checkpoint. 42 Pa.C.S. § 8953(a)(5). After viewing the dash-cam video

from the night in question, the court stated: “The video backs up one

hundred percent [the] prior testimony of Detective             Bixler.”9   N.T.,

1/30/2013, at 22.          Specifically, the court found that Brown’s car “slid

through the intersection at Kelly and Fahs Drive.” Id. The trial court further

explained:

      You could visually see the g-forces having impact on that car as
      it slid through the intersection, and the way you can see that is
      ever so slightly the headlights tilt to one angle as a car does
      when it’s going around a corner very fast[.]

Id. Moreover, the court noted that Brown then slowed, but did not come to

a complete stop, at the corner of Fahs and Roosevelt Avenues, before

                       _______________________
(Footnote Continued)

to patrol York City in an area away from the DUI checkpoint, and make an
arrest based on an observed violation.
9
  We note the dash-cam video tape was not included in the certified record
on appeal, and “it is the appellant’s duty to ‘ensure that the certified record
is complete for purposes of review.’” Commonwealth v. Little, 879 A.2d
293, 301 (Pa. Super. 2005), appeal denied, 890 A.2d 1057 (Pa. 2005).
Nevertheless, as Brown does not rely upon his interpretation of the dash-
cam video in his argument, we find our review is not hampered by this
omission.



                                           - 13 -
J-S47022-15



turning onto Roosevelt and traveling toward the checkpoint with his left turn

signal still on. Id. at 23-24. The trial court stated:

             The officers in that video looked like they were about to
       break down the traffic stop area because it was a very narrow
       area with the orange traffic cones on it, and there were at least
       three officers that were immediately standing by traffic cones,
       my point being there was no wiggle room here. This was a very
       narrow area with officers within inches of the traveled area that
       [Brown’s] vehicle went in.

Id. at 24-25.       The court’s observations of the dash-cam video support

Detective Bixler’s testimony that he was concerned for the officers’ safety.10

Id. at 11.

       Accordingly, we conclude the record supports the trial court’s finding

that Detective Bixler had the proper authority, pursuant to Section

8953(a)(5), to stop Brown for a motor vehicle violation that occurred outside

the detective’s primary jurisdiction. Although Detective Bixler was stationed

in West Manchester Township when he observed the violation, he was on

“official business” as part of a joint DUI checkpoint, and was authorized to

make arrests in York City.         42 Pa.C.S. § 8953(a)(5).   Further, he clearly

observed Brown run a stop sign and continue into the officer’s primary

jurisdiction, without yielding to the officer’s command to stop.       Detective

Bixler justifiably feared for the safety of other officers who, at that time,

____________________________________________


10
  During the initial suppression hearing, Detective Bixler testified there were
“approximately 25 officers out on the street” assisting with the DUI
checkpoint. N.T., 3/23/2012, at 9.



                                          - 14 -
J-S47022-15



were dismantling the DUI checkpoint on the roadway, such that Brown’s

actions presented “an immediate clear and present danger to persons or

property.” Id.      Therefore, the trial court properly denied Brown’s motion to

suppress.

       Furthermore, we note that even if we were to conclude that Officer

Bixler was in technical violation of the MPJA, we would still affirm the

order of the trial court.      Indeed, in Commownealth v. Chernosky, 874
A.2d 123, 129-130 (Pa. Super. 2005) (en banc), appeal denied, 902 A.2d
1238 (Pa. 2006), an en banc panel of this Court held that a violation of the

MPJA does not result in the automatic exclusion of evidence. Rather,

       suppression of evidence may or may not be the appropriate
       remedy for a violation of section 8953 of the Act, depending
       upon all of the circumstances of the case including the
       intrusiveness of the police conduct, the extent of deviation from
       the letter and spirit of the Act, and the prejudice to the accused.

Id., quoting Commonwealth v. O’Shea, 567 A.2d 123, 130 (Pa. 1989),

cert. denied, 498 U.S. 881 (1990).11           The Chernosky Court emphasized

“[th]e purpose of the MPJA is to proscribe investigatory, extraterritorial

forays used to acquire additional evidence where probable cause does not

yet exist.” Id.

       We find this Court’s decision in Commonwealth v. Henry, 943 A.2d
967 (Pa. Super. 2008), appeal denied, 959 A.2d 928 (Pa. 2008), instructive.
____________________________________________


11
  The en banc decision in Chernosky appears to overrule the prior en banc
decision in Bradley, supra, which Brown relies upon herein.



                                          - 15 -
J-S47022-15



In that case, a South Greensburg police officer on routine patrol observed

the defendant’s car run a stop sign at an intersection located in neighboring

Hempfield Township.       The officer initiated a traffic stop and detected a

strong odor of alcohol.       The defendant was subsequently arrested and

charged with DUI. Id. at 968. The trial court, however, determined that the

intersection where the violation occurred was not within the officer’s primary

jurisdiction, and suppressed the evidence recovered during the traffic stop.

      On appeal by the Commonwealth, a panel of this Court acknowledged

that the arresting officer was in technical violation of Section 8953(a)(5) of

the MPJA because (1) he was not on “official business” in the neighboring

jurisdiction at the time he witnessed the offense, and (2) there was no

evidence the defendant presented a “immediate clear and present danger to

persons or property.” Id. at 971. The court also noted that the arresting

officer neglected to follow proper procedure by “maintaining the status quo

…   until   officers   from   the   appropriate   jurisdiction   arrive[d].”   Id.

Nevertheless, the Henry Court held suppression of the evidence was not the

appropriate remedy. The Court reasoned:

      [T]he arresting officer in this case entered the Pennsylvania
      State Police’s jurisdiction after determining he had probable
      cause to stop appellee for violating the Motor Vehicle Code. If
      appellee had run the stop sign while traffic was heavy, the officer
      would have arguably been authorized by section 8953(a)(5) to
      enter the State Police’s jurisdiction. 42 Pa.C.S.A. 8953(a)(5)
      (providing that extraterritorial pursuit is warranted when, inter
      alia, an officer has probable cause to believe a suspect has
      committed any “act which presents an immediate clear and
      present danger to persons or property.”). The stop sign appellee


                                       - 16 -
J-S47022-15


     ran was within the officer’s ordinary patrol route, although the
     sign was located outside the officer’s jurisdiction. Indeed, if the
     officer had been present in the intersection at the point in time
     when appellee ran the stop sign, he would have been on “official
     business” in the State Police’s jurisdiction and would have been
     authorized     to    pursue       appellee      until   detention.
     [Commnonwealth v.] Lehman, [870 A.2d 818,] 821 [Pa.
     2005].

           While there is no question the officer failed to follow the
     appropriate procedure after detaining appellee, there is no
     indication within the record this failure was volitional.
     Furthermore, this failure did not prejudice appellee in that it was
     presumably immaterial to him as to whether he was detained by
     a South Greensburg Police officer or a Pennsylvania State Police
     trooper—the end result would have been identical.

            In conclusion, the arresting officer did not enter the State
     Police’s jurisdiction to conduct an extraterritorial patrol or to
     embark on a fishing expedition in hopes of gathering more
     evidence to reach a determination of probable cause.
     Chernosky, supra at 130; cf. Martin, supra at 447–448. To
     the contrary, the officer was on routine patrol in his own
     jurisdiction when he determined he had probable cause to
     initiate a traffic stop. The officer was in technical violation of the
     MPJA; however, this violation was unintentional and, when
     viewed in light of all the circumstances, does not warrant the
     application of the exclusionary rule. The suppression court’s
     ruling “impose[s] an unreasonable burden on the police and
     endow[s] the criminal with an incredible advantage.”
     Eisenfelder, supra at 154.

Id. at 972-973.
      The facts in the present case are even more compelling than those in

Henry. Detective Bixler was authorized to conduct vehicle stops in York City

pursuant to the multi-jurisdictional DUI checkpoint.     Indeed, if Brown had

appeared to evade the checkpoint, there is no question that Detective Bixler

would have had jurisdiction to conduct a vehicle stop in York City. Here, as

in Henry, any perceived violation of Section 8953 was “unintentional” and


                                    - 17 -
J-S47022-15


not designed to “embark on a fishing expedition in hopes of gathering more

evidence to reach a determination of probable cause.”                Id. at 973.

Accordingly,   even   if   Detective   Bixler’s   actions   were   not   specifically

authorized by Section 8953, we conclude Brown is entitled to no relief.

     Judgment of sentence affirmed.

     Judge Allen joins this memorandum.

     Judge Strassburger files a concurring statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/30/2015




                                       - 18 -